DISMISS; and Opinion Filed May 2, 2013.




                                          S In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                       No. 05-12-01276-CV

                         STEVEN WELLS, Appellant
                                   V.
            GLEN DALE MOTOR CO. AND TOMSIC MOTOR CO., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-03265

                               MEMORANDUM OPINION
                          Before Justices O'Neill, Francis, and Fillmore
                                   Opinion by Justice O'Neill
       By letter dated March 29, 2013, the Court questioned its jurisdiction over this appeal.

Specifically, it appears the notice of appeal was untimely. We instructed appellant to file a

jurisdictional brief, within ten days of the date of the letter, with an opportunity for appellee to

respond. As of today’s date, appellant has not filed a jurisdictional brief.

       Appellant is appealing a foreign judgment. The filing of a foreign judgment is in the

nature of both a plaintiff’s original petition and a final judgment. See Moncrief v. Harvey, 805
S.W.2d 20, 22 (Tex. App.—Dallas 1991, no writ). The appellate timetable starts running on the

date the foreign judgment is filed. See id. at 24. In the absence of a timely filed post-judgment

motion extending the timetable, the notice of appeal is due thirty days after the foreign judgment

is filed. See TEX. R. APP. P. 26.1. Without a timely filed notice of appeal, this Court lacks

jurisdiction. See TEX. R. APP. P. 25.1(b).
       Appellees filed the foreign judgment in the trial court on March 22, 2012. Appellant

filed a motion to vacate the judgment on June 13, 2012. In that motion, appellant cited to Rule

of Civil Procedure 306a and asserted that he did not receive notice of the judgment until May 24,

2012. See TEX. R. CIV. P. 306a. Attached to appellant’s motion was his affidavit attesting to the

factual allegations. On July 20, 2012, the trial court denied the motion to vacate. In its order, the

trial court did not make the required finding of the date when appellant or his counsel first

received notice or acquired actual knowledge that the foreign judgment was filed. See TEX. R.

APP. P. 4.2(c). Thus, on the record before this Court, the notice of appeal was due on April 21,

2012, thirty days after the foreign judgment was filed. See TEX. R. APP. P. 26.1. Appellant filed

his notice of appeal on August 15, 2012. Because the notice of appeal was untimely, we dismiss

the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE


121276F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

STEVEN WELLS, Appellant                              On Appeal from the 134th Judicial District
                                                     Court, Dallas County, Texas
No. 05-12-01276-CV        V.                         Trial Court Cause No. 12-03265.
                                                     Opinion delivered by Justice O'Neill.
GLEN DALE MOTOR CO. AND TOMSIC                       Justices Francis and Fillmore, participating.
MOTOR CO., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees, GLEN DALE MOTOR CO. and TOMSIC MOTOR
CO., recover their costs of this appeal from appellant, STEVEN WELLS.


Judgment entered this 2nd day of May, 2013.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE




                                              –3–